ALTERNATIVE STRATEGIES GROUP, INC. ALTERNATIVE STRATEGIES BROKERAGE SERVICES, INC. Code of Ethics Policy on Personal Securities Transactions and Insider Trading Effective December 10, 2010 Alternative Strategies Group, Inc. (“ASGI”) and Alternative Strategies Brokerage Services, Inc. (“ASBSI”) are referred to as “we” or “us” or the “Covered Companies”throughout this Code. ASGI and ASBSI – INTERNAL USE ONLY 1.Overview The Covered Companies and their personnel have a fiduciary obligation not to make, participate in, or engage in any act, practice or course of conduct that would, in any way, conflict with the interests of their clients, or breach any applicable federal or state securities laws.In addition, Covered Companies and their personnel have a fiduciary obligation to their clients to protect the confidentiality of all proprietary, sensitive or other confidential information communicated to them. This obligation encompasses: a) the duty at all times to place the interests of clients first; b) the duty to act at all times in the spirit of openness, integrity, honesty and trust; and c) the duty to ensure that all personal securities transactions be conducted in a manner consistent with the standards below. See the Definitions located in Appendix A for definitions of capitalized terms The Covered Companies are required to maintain a policy governing personal securities transactions and insider trading by their respective officers and employees.This Code of Ethics and Policy on Personal Securities Transactions and Insider Trading (the “Code”) has been adopted under Section 204A of the Investment Advisers Act of 1940, as amended (“the Advisers Act”), and Rule 204A-1 thereunder, in order to establish and enforce the Covered Companies’ policies and procedures governing the personal securities transactions of their respective officers and employees.The Covered Companies believe that the Code is reasonably designed to prevent the misuse of material, non-public information, and it outlines the policies and procedures for the activities referred to above. Section 17(j) of the Investment Company Act of 1940, as amended (the “Company Act”), and Rule 17j-1 thereunder, require that every investment adviser to a registered investment company adopt a written code of ethics.Because ASGI serves as an investment adviser to several registered investment companies (“Registered Funds”), the Covered Companies have incorporated the requirements of Rule 17j-1 in this Code.The Registered Funds has adopted its own code of ethics pursuant to Rule 17j-1 and a copy is attached as Appendix D.Under Rule 17j-1, ASGI is required to provide a report to the Registered Funds’ Board of Trustees, at least annually, certifying that it has procedures in place reasonably designed to prevent access persons from violating the Code and describing issues arising under the Code, if any, and the sanction/response imposed. This Code outlines the policies and procedures team members must follow and the guidelines we use to govern their personal securities transactions and prevent insider trading.We monitor any activity that may be perceived as conflicting with the fiduciary responsibility we have to our clients. Code of Ethics 1 ASGI and ASBSI – INTERNAL USE ONLY As a condition of employment, all team members must acknowledge receipt of this Code and certify annually that they have read it and complied with it.Team members can be disciplined or fired for violating this Code.The Certification and Acknowledgement Form is attached as Appendix B and must be completed no later than 10 days after becoming an employee of a Covered Company, and on an annual basis, thereafter. In addition to this Code, Team member must comply with the policies outlined in the Handbook for Wells Fargo Team Members and the Wells Fargo Team Member Code of Ethics and Business Conduct.Any team member that is a supervisory principal at Alternative Strategies Brokerage Services, Inc. (“ASBSI”) must also comply with the policies outlined in ASBSI’s Supervisory Guide and any team member that is an associate at ASBSI must also comply with the policies outlined in ASBSI’s Associates Guide. No written code of ethics can explicitly cover every situation that possibly may arise.Even in situations not expressly described, the Code and fiduciary obligations generally require team members to put the interests of our clients ahead of their own.The Chief Compliance Officer (“CCO”) of each Covered Company or his or her designee (together, the “Compliance Department”) may have the obligation and duty to review and take appropriate action concerning instances of conduct that, while not necessarily violating the letter of the Code, give the appearance of impropriety.Any questions regarding the appropriateness of any action under this Code or under a team member’s fiduciary duties generally, should be discussed with the Compliance Department before taking the action in question.Similarly, the Compliance Department should be consulted if a team member has any questions concerning the meaning or interpretation of any provision of the Code.Should the Compliance Department need to initiate an investigation or fact-finding process, all team members would be required to cooperate fully and honestly and to respect the confidentiality of the process. 2.Persons Covered by the Code The Code applies generally to all team members of a Covered Company.A team member may be a Non-Reporting Person, Access Person and/or an Investment Person, and includes any of such individuals who might be on long term disability.Certain identified provisions in the Code may apply to Access Persons and/or Investment Persons.All team members are expected to follow the guidelines that apply to them as outlined in this Code. Non-Reporting Persons are: 1. any employees of a Covered Company who have been determined (a) not to have access to any Non-Public Information regarding any Purchase or Sale of Securities for Accounts or any September 2010
